Oo CO ~~ ONO th BP WH NH er

BR BO BS BD BD BD OD OB SS
PN RRPE BS ES Caeri_aanKRuwnees

Case 2:19-cv-01485-JLR Document 20. Filed 02/06/20 Page 1 of 4

District Judge James L. Robart

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE

SEA SHEPHERD LEGAL, Case No. C19-1485 ILR

Plaintiff, JOINT STATUS REPORT AND

fPRGPOSSED | ORDER
Vv.
Noted for Consideration:

NATIONAL OCEANIC AND February 6, 2020
ATMOSPHERIC ADMINISTRATION, et
al.,

Defendants.

 

 

 

 

Plaintiff SEA SHEPHERD LEGAL (“SSL”) filed the above-captioned lawsuit —
under the Freedom of Information Act (“FOIA”) against Defendants NATIONAL
OCEANIC AND ATMOSPHERIC ADMINISTRATION (“NOAA”) and NATIONAL
MARINE FISHERIES SERVICES (“NMEFS”), seeking disclosure of certain documents.
This request is. supplemental to the request at issue in a related case, Sea Shepherd Legal
y. NOAA, et al., 19-cv-463-FLR. On October 11, 2019, the Court granted the parties’
stipulated motion to stay the dispositive briefing schedule in the related case. Sea
Shepherd Legal v. NOAA, et al. 19-cv-463-JLR, Dkt. No. 19.

JOINT STATUS REPORT AND [PROPOSED] ORDER UNITED STATES ATTORNEY
C19-1485 JLR - 1 700 STEWART STRUET,.SUITE 52.20
: : SEATTLE, WASHINGTON 98101
(206) 553-7970

 
BM Be BO BD OBR BRD OND OBO et
BN RBSRR SEBS SS Cae Kd AaAKRHNHA SDS

Oo OAK AM BR wWN

 

 

Case 2:19-cv-01485-JLR Document 20 Filed 02/06/20 Page 2 of 4

Since the Court granted the parties’ stipulated motion, Defendants have produced
all non-exempt responsive records between December 21, 2018 and March 18, 2019
(“Gap Documents”), Defendants are currently processing potentially responsive records
to SSL’s FOIA request at issue in this case and the FOJA request at issue in the related
case for the remaining period prior to October 9, 2019. Defendants intend to provide
SSL with another records release by the end of March 2020, and to continue with releases
on a rolling basis until complete. Defendants anticipate that all non-exempt responsive
records will be produced by the end of May 2020.

SSL has recently brought to Defendants’ attention concerns about FOIA

exemptions applied to redactions for a portion of the Gap documents. The parties are

{currently working together to attempt to resolve these concerns without the need for

motion practice. The parties believe that this cooperation will, at least, narrow the issues
if any need to be presented to the Court. If resolved, the parties believe that responding
to the supplemental FOJA request, with the inclusion of the Gap documents, may lead to
the resolution of both this case and the related case without the need for additional
judicial intervention.

Accordingly, for good cause as described above, the parties respectfully request
that the Court allow them to file a status report on or before April 3, 2020. If the FOIA
exemption issues are not resolved, the parties will submit a briefing schedule to the Court

at that time.

JOINT STATUS REPORT AND [PROPOSED] ORDER UNITED STATES ATTORNEY
Ci9-1485 JLR -2 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 
oo co ss DH Um fF WH NY

No Bo bo bo Bo ho bo rR ae bk — SS —_ — — aa —

 

 

Case 2:19-cv-01485-JLR Document 20 Filed 02/06/20 Page 3 of 4

Dated this 6th day of February, 2020.

Respectfully submitted,

sf Brett W. Sommermeyer
BRETT W. SOMMERMEYER, WSBA # 30003

si Catherine E. Pruett
CATHERINE E. PRUETT, WSBA # 35140

s/f Darius G. Fullmer
DARIUS G. FULLMER, WSBA # 55491

SEA SHEPHERD LEGAL

2226 Eastlake Avenue East, No. 108
Seattle, WA 98102

Phone: (206) 504-1600

Email: brett@seashepherdlegal.ore
Email: catherine@seashepherdlegal.org
Email: darius@seashepherdlegal.org

Attorneys for Plaintiff

s/___ Michelle R. Lambert

MICHELLE R. LAMBERT, NY # 4666657
Assistant United States Attorney

United States Attorney’s Office

1201 Pacific Avenue, Suite 700

Tacoma, Washington 98402

Phone: 253-428-3824

Email: michelle. lambert@usdoj.gov

Attorneys for Defendants

JOINT STATUS REPORT AND [PROPOSED] ORDER UNITED STATES ATTORNEY
C19-1485 JLR -3 700 STEWART STREET, SUITE 5220
‘ SEATTLE, WASIINGTON 98101
(206) 553-7970

 
io CO S BW Or BB W NHN

Mm HM hk MN Be Be es Se Be Se Re RB SP

 

Case 2:19-cv-01485-JLR Document 20 Filed 02/06/20 Page 4 of 4

{PROPOSED ORDER
Having reviewed the parties’ stipulated motion, the Court finds good cause shown

for the parties to continue working towards a resolution of this matter. The parties shall

submit a joint status report to the Court on or before April 3, 2020.

ya
Dated this @ day of February,2020.

 

 

JOINT STATUS REPORT AND [PROPOSED] ORDER UNITED STATES ATTORNEY
C19-[485 JLR - 4 : 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 
